Catalyst Paper Corporation 2nd Floor, 3600 Lysander Lane Richmond, British Columbia Canada V7B 1C3 Tel:604 247 4400 Fax:604 247 0512 News Release April 8, For Immediate Release: Catalyst Rights Offering Oversubscribed Richmond, British Columbia - Catalyst Paper Corporation (TSX:CTL) announced today that its Rights Offering, which expired at 5:00 p.m. (Toronto time) on April 7, 2008, was 27% oversubscribed.Catalyst will, subject to rounding, be issuing a total of 167,069,361 Subscription Receipts for gross proceeds of $125,302,021.Approximately 162,376,918 Subscription Receipts were purchased pursuant to the exercise by holders of their Basic Subscription
